628 S.E.2d 251 (2006)
360 N.C. 289
In the Matters of C.L.C., K.T.R., A.M.R., E.A.R., Minor Children.
appealed by Lisa MURRAY, mother.
No. 467A05.
Supreme Court of North Carolina.
January 27, 2006.
Charlotte Blake, Boone, for Lisa Murray.
John C. Adams, for Buncombe County DSS.

ORDER
Upon consideration of the petition for discretionary review, filed by Respondent (Lisa Murray) on the 23rd day of August 2005 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Allowed by order of the Court in conference, this the 26th day of January 2006."